DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 6,609,884, cited in IDS filed 3/06/20) in view of Kopmels (US 8,052,389, cited in IDS filed 3/06/20).
Regarding claim 1, Harvey teaches a core structure for manufacturing an airfoil for a gas turbine engine (col 7 lines 40-46, soluble ceramic core).
Although Harvey is not explicit to the structure of the soluble ceramic core, Harvey discloses the structure of the cooling passages.  It is conventional for the core to be in the shape of the cooling passages in the casting process (as the cores are used to shape the cooling passages, note below where Kopmels similarly discloses the use of ceramic cores, and the spacing between the cores forming the internal walls).  The shape of the cooling passages of the cast airfoil corresponds to the shape of the core, and the internal walls of the cast airfoil correspond to the spacing between cores.
Thus, Harvey suggests the core structure comprising:
a first core cavity core to form a first core cavity (fig 4, corresponding to cooling passage 66); and
a second core cavity core to form a second core cavity (fig 4, corresponding to cooling passage 74), the second core cavity core located adjacent the first core cavity core (fig 4, cooling passage 74 adjacent to cooling passage 66), wherein the second core cavity core is arranged to form a first cavity wall (fig 4, internal web 78), a second cavity wall (82) opposing the first cavity wall (fig 4), a first exterior wall (64), and a second exterior wall (62) opposing the first exterior wall in a formed airfoil body such that the first cavity wall is located between the second core cavity core and the first core cavity (fig 4, internal support 78 is between walls 64 and 62) and the first and second exterior walls are exterior walls of the formed airfoil body (fig 4, pressure side wall and suction side wall);
wherein a space between the first core cavity core and the second core cavity core that defines the first cavity wall (fig 4, internal web 78) includes a first portion to form a first surface of the first cavity wall that is angled toward the formed first exterior wall (note the intersecting corner surface portion of web 78 with exterior wall 64 is angled) and a second portion to form a second surface of the first cavity wall that is angled toward the formed second exterior wall (note the intersecting corner surface portion of web 78 with exterior wall 62 is angled); and
at least one first cavity impingement stem (fig 4, see opening 86 which would correspond to impingement stem, see col 7 lines 40-46, openings formed during the casting process as part of the ceramic core) extending between the first core cavity core and the second core cavity core (fig 4), wherein at least one first cavity impingement hole is formed (fig 4, openings 86) thereby in a formed airfoil body such that cooling flow (coolant 102) can flow from the first core cavity through the at least one first cavity impingement hole and impinge upon the first exterior wall of the formed airfoil body to form a first high momentum jet of impingement air thereon (functional limitation, MPEP 2114(I) and (II), see vortex flow 92).
Harvey is quiet to a central channel formed in the second core cavity core extending into the second core cavity core to form a central ridge on at least one of the first cavity wall and the second cavity wall, wherein the central ridge at least partially divides the second core cavity into a two-vortex chamber.
Kopmels teaches an air cooled gas turbine blade (abstract, fig 3-6).  The internal cooling passages are formed by an existing manufacturing technique which uses a complex, soluble ceramic core suspended inside a ceramic mould so that the spaces between the core parts form the members of the internal support structure (paragraph [0027]).  The internal support structures are thinnest adjacent the inner surfaces of the pressure and suction surfaces, and thickest towards the center region of the aerofoil (paragraph [0030]), which achieves a lower mean metal temperature that increases cooling effectiveness (paragraph [0023]) and increases the load carrying capacity of the aerofoil structure (paragraph [0024]).  Note that in figures 4-5, the support structures 36, 50 show a forward ridge, and that the support structures 38, 52 show an aftward ridge, extending into cooling chamber 30, which at least partially divides the cooling chamber into two chambers (note the corresponding structure of the core would be a forward and aftward channel in the second core cavity core that corresponds to the cooling chamber 30 of Kopmels).
It would have been obvious to one of ordinary skill in the art to modify the second core cavity core to include a central channel extending into the second core cavity core to form a central ridge on at least one of the first cavity wall and the second cavity wall, as Kopmels teaches that the shape of the support structures (corresponding to the claimed first cavity wall and second cavity wall) being thicker towards the center and thinner towards the exterior walls, achieves a lower mean metal temperature that increases cooling effectiveness (paragraph [0023]) and increases the load carrying capacity of the aerofoil structure (paragraph [0024]).

Regarding claim 2, the combination teaches at least one second cavity impingement stem (Harvey, fig 4, opening 84) extending between the first core cavity core and the second core cavity core (fig 4, between cooling passage 66 and 74), wherein at least one second cavity impingement hole is formed thereby in a formed airfoil body such that cooling flow can flow from the first core cavity through the at least one second cavity impingement hole and impinge upon the second exterior wall of the formed airfoil body to form a second high momentum jet thereon (functional limitation, MPEP 2114(I) and (II), see vortex flow 94).

Regarding claim 7, the combination teaches wherein the central channel is a forward central channel extending into the second core cavity core to form a forward central ridge in a formed airfoil (Kopmels, figs 4-5 show the internal structure 36, 50 shaped as a forward ridge extending into the cooling chamber 30), the core structure further comprising an aft central channel extending into the second core cavity to form an aft central ridge in the formed airfoil (Kopmels, figs 4-5 show the internal structure 38, 52 shaped as an aft ridge extending into the cooling chamber 30).

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey as modified by Kopmels as applied to claim 1 above, and further in view of Kvasnak et al (US 6,514,042, cited in IDS filed 3/06/20).
Regarding claim 3, the combination is quiet to at least one film exit stem attached to the second core cavity core to form at least one film exit in the first exterior wall, the at least one film exit arranged to expel air from the second core cavity through the first exterior wall in the formed airfoil body.
Kvasnak et al discloses gas turbine engines (col 1 lines 10-25) and that it is desirable to establish film cooling along a wall surface which increases the uniformity of the cooling and insulates the wall from passing hot core gas (col 1 lines 50-65).  Kvasnak et al teaches a method for initiating film cooling along a wall (col 2 lines 65-67), by including a cooling circuit 22 having an exit aperture 44.  The cooling circuit includes pedestals and diffusers to diffuse cooling air flowing through the passage and a pair of throats to accelerate cooling air flow (col 3 lines 15-20).  The cooling circuit promotes uniformity in the film cooling layer aft of the cooling circuit (col 3 lines 20-30).  Cores are used to form the cooling circuit (col 7 lines 30-40, the cores are construed as the claimed stem).  
It would have been obvious to one of ordinary skill in the art to include a core for forming the cooling circuit of Kvasnak et al in the exterior wall, for improved film cooling, as Kvasnak et al teaches that film cooling is desirable (col 1 lines 54-60) and that Kvasnak et al’s cooling apparatus uses less cooling air and provides greater cooling effectiveness (col 2 lines 55-60).

Regarding claim 4, the combination teaches wherein the at least one formed film exit is arranged to pull the impingement air from the at least one first cavity impingement hole along an interior surface of the first exterior wall within the second core cavity of the formed airfoil (functional limitation, MPEP 2114(I) and (II), note combination, see flow from a first cavity to a second cavity (Harvey, from cavity 66 to 74) and from the second cavity out through the film holes (Kvasnak et al, fig 4, from passages 42 out through holes 44)).

Regarding claim 5, the combination teaches at least one film exit core attached to the second core cavity core (col 7 lines 30-40, cores used to form the cooling circuit 22) to form at least one circuit exit in the first exterior wall (Kvasnak, figs 3-5, see cooling circuits 22 in exterior walls), the at least one circuit exit arranged to expel air from the second core cavity through the first exterior wall in the formed airfoil body (functional, film cooling).

Regarding claim 6, the combination teaches wherein the at least one film exit core includes one or more heat transfer augmentation core features therein to form heat transfer augmentation features in the at least one circuit exit (Kvasnak, fig 5, pedestals and diffusers, col 4 lines 32-50, higher heat transfer coefficient positively influences the heat transfer rate).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey as modified by Kopmels as applied to claim 1 above, and further in view of Cunha et al (US 2008/0138209).
Regarding claim 8, Harvey as modified by Kopmels is quiet to a funnel feature extension extending from the second core cavity core in an aftward direction to form a funneling feature in a formed airfoil.
Cunha et al teaches a turbine blade (abstract) having modifications which minimize thermal gradients, allows for film cooling, and avoids back flow margin problems as the film holes are fed with a flow of cooling fluid from main supply cavities (paragraph [0002]).  Core elements 188, 190, and 192 form the supply cavities 132, 140, and 140’ (fig 6, paragraph [0033]).  The core elements are provided with bumps 194 (corresponding to funnel feature extensions of the core), that eventually lead to projection portions 146’ (corresponding to funneling features of the formed airfoil) of the cavities.
	It would have been obvious to one of ordinary skill in the art, to modify the combination to further include funneling feature extensions, such as bumps, extending from the second core cavity core in an aftward direction, so as to direct cooling flow towards film cooling holes, as Cunha et al recognizes that the invention results in a minimization of thermal gradients to reduce debits in thermal mechanical fatigue life, allows for film cooling to reduce thermal load to the parts, and avoids back flow margin problems as the film holes are fed with flow from the main cavities (paragraph [0037]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey as modified by Kopmels as applied to claim 1 above, and further in view of Quach et al (US 2015/0354372, cited in IDS filed 3/06/20).
Regarding claim 9, the combination is quiet to the at least one first cavity impingement stem is oblong in shape and has one of a radial orientation, an axial orientation, or an angular orientation.
Quach et al teaches a gas turbine engine including at least one rib extending between the first wall and the second wall, and at least one aperture extends through the at least one rib (abstract).  The at least one aperture is angled relative to a radial axis of the at least one rib (abstract).  Figure 4 shows a cooling circuit 64 that can be disposed inside of the component (paragraph [0051], note rejection of claim 1 above where a core structure would correspond to the cooling passage).  Quach et al discloses airflow can crossover through slots 80 (paragraph [0051]).  The slots extend through the rib, and are oriented at an angle relative to the radial axis (paragraph [0053], fig 5, thus having an angular orientation).  The slots may have an aspect ratio up to 5:1 (paragraph [0054], fig 5, thus being oblong).
It would have been obvious to one of ordinary skill in the art to modify the combination such that the impingement stem is oblong in shape and has an angular orientation, so as to form impingement holes having the oblong shape and angular orientation, as Quach et al recognizes that the cooling airflow can be communicated through the slots at a relatively high velocity to maximize heat transfer and provide maximum coverage area for impingement cooling the interior surface, and that by communicating the airflow through angled slots, the cooling airflow may impinge upon an entire axial span of the interior surface (paragraph [0055]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-15 of U.S. Patent No. 10,633,980.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patented invention anticipate each of the limitations of the present claims.
In particular, note that claim 7 of the US Patent similarly claims a core structure with a first core cavity core, a second core cavity core, a space that defines the first cavity wall including first and second portions that are angled, and at least one first cavity impingement stem.  Although claim 7 of the US Patent is quiet to a central channel forming a central ridge which at least partially divides the second core cavity into a two-vortex chamber, this is disclosed in claim 12 of the US Patent.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 10,704,398.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patented invention anticipate each of the limitations of the present claims.
In particular, note that claim 11 of the US Patent similarly claims a core structure with a first core cavity core, a second core cavity core, a space that defines the first cavity wall including first and second portions that are angled, at least one first cavity impingement stem, and a forward central channel that forms a forward central ridge, wherein the forward central ridge at least partially divides the second core cavity into a two-vortex chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735